DETAILED ACTION
Claims 1, 2, 4-9, 11-16, 18-23, and 25-29 are presented for examination.
Claims 1, 8, 15, and 22 are amended.
Claims 3, 10, 17, 24, and 30 are canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, 11-16, 18-23, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses “inhibiting transmitting of user plane data on the second connection from the creating of the second connection until a predefined event” in lines 12-13.  It is unclear whether the claim requires inhibiting the user plane data on the second connection, or inhibiting the creation of the second connection.
Claims 8, 15, and 22 are discloses similar limitation and is therefore rejected for the same reason as indicated above.
 claims 2, 4-7, 9, 11-14, 16, 18-21, 23, and 25-28, inherit the same deficiency and therefore are rejected for the same reason.
For the purpose of examination, examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11, 12-16, 18, 19, 21-23, 25-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., (hereinafter Xu), U.S. Publication No. 2016/0373975, in view of Ahluwalia, U.S. Publication No. 2010/0067483.

As per claim 1, Xu discloses an apparatus [fig. 1, 7, paragraphs 0117, 0120, an apparatus], comprising:
at least one processor [fig. 1, 7, paragraphs 0117, 0120, at least one processor (executable on the processor)]; and
at least one memory including computer program code, wherein the at least one processor, with the at least one memory and the computer program code, configured to cause the apparatus [fig. 1, 7, paragraphs 0117, 0120, at least one memory including computer program code, wherein the at least one processor, with the at least one memory and the computer program code, configured to cause the apparatus (software may be stored as program instructions or computer readable codes executable on the processor on a non-transitory computer-readable medium)] to perform at least: 
supervising if a request to provide user plane connectivity for a user equipment [paragraphs 0005, 0007, provide user plane connectivity for a user equipment (serving gateway (SGW) 104 mainly provides the user-plane functions)] via a second connection through a second anchor entity is received [fig. 3, paragraphs 0044, 0045, supervising if a request to provide user plane connectivity for a user equipment via a second connection through a second anchor entity is received (MeNB sends a bearer addition request message to a target SeNB; secondary bearer)] and if the user plane connectivity for the user equipment is provided via a first connection through a first anchor entity, wherein the first anchor entity and the second anchor entity are differently identified [paragraphs 0052, 0053, if the user plane connectivity for the user equipment is provided via a first connection through a first anchor entity, wherein the first anchor entity and the second anchor entity are differently identified (bearer established at the target SeNB in block 301 is different from the bearer previously established at the source SeNB)]; 
creating the second connection if the request is received [fig. 3, paragraphs 0047, creating the second connection if the request is received (target SeNB sends a bearer addition response message to the MeNB, the message carrying configuration information of the secondary bearer)]; and 
inhibiting transmitting of user plane data on the second connection from creating the second connection until a predefined event happens if the user plane connectivity for the user equipment is provided via the first connection [paragraphs 0087, 0090, inhibiting transmitting of user plane data on the second connection from creating the second connection until a predefined event happens if the user plane connectivity for the user equipment is provided via the first connection (secondary bearer originally established at the source SeNB is not switched to the target MeNB, i.e., still held at the source SeNB)].
Xu does not explicitly disclose wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received; and a lapse of a second predefined time after the second connection was created.
However, Ahluwalia inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received [fig. 6, paragraphs 0063, 0074-0079, 0089,  inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received (the data flow should desirably be stopped at an appropriate instant in time during the handover execution phase)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Xu by inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received as taught by Ahluwalia because it would provide the Xu’s apparatus with the enhanced capability of performing handover whilst minimising packet loss and packet retransmission [Ahluwalia, paragraphs 0053, 0097].

As per claim 2, Xu discloses the apparatus according to claim 1, wherein the at least one memory and the computer program code, are configured to cause the apparatus to further perform 
checking if the predefined event happens [paragraphs 0088, 0090, 0110, checking if the predefined event happens (sends a release request message)];  -2-
ceasing the inhibiting of the transmitting of the user plane data on the second connection if the predefined event happens [paragraphs 0088, 0090, 0107, 0109, ceasing the inhibiting of the transmitting of the user plane data on the second connection if the predefined event happens (SeNB resumes the data transmission/reception)]; and 
inhibiting transmitting the user plane data on the first connection if the predefined event happens [paragraphs 0088, 0090, 0110, inhibiting transmitting the user plane data on the first connection if the predefined event happens (suspends the data transmission/reception on this bearer)].  

As per claim 4, Xu discloses the apparatus according to claim 1, wherein the at least one memory and the computer program code are configured to cause the apparatus to further perform -3-
providing the user plane connectivity for the user equipment via the first connection at least until the predefined event happens [paragraphs 0087, 0090, providing the user plane connectivity for the user equipment via the first connection at least until the predefined event happens (secondary bearer originally established at the source SeNB is not switched to the target MeNB, i.e., still held at the source SeNB)].  

As per claim 5, Xu discloses the apparatus according to claim 1, wherein the at least one memory and the computer program code, are configured to cause the apparatus to further perform 
indicating to the user equipment, if the predefined event happens, that the user plane data are transmitted via the second connection [paragraphs 0019, 0055, 0070, 0073, indicating to the user equipment, if the predefined event happens, that the user plane data are transmitted via the second connection (sends a RRC reconfiguration request message to the UE)].  

As per claim 7, Xu discloses the apparatus according to claim 1, wherein the at least one memory and the computer program code, are configured to cause the apparatus to further perform 
tearing down the first connection at a time when the transmitting of the user plane data on the first connection is inhibited [paragraphs 0009, 0023, 0054, 0072, 0088, 0106, tearing down the first connection at a time when the transmitting of the user plane data on the first connection is inhibited (a bearer release request message)].  

As per claim 8, Xu discloses an apparatus [fig. 1, 7, paragraphs 0117, 0120, an apparatus], comprising:
at least one processor [fig. 1, 7, paragraphs 0117, 0120, at least one processor (executable on the processor)]; and
at least one memory including computer program code, wherein the at least one processor, with the at least one memory and the computer program code, configured to fig. 1, 7, paragraphs 0117, 0120, at least one memory including computer program code, wherein the at least one processor, with the at least one memory and the computer program code, configured to cause the apparatus (software may be stored as program instructions or computer readable codes executable on the processor on a non-transitory computer-readable medium)] to at least perform: 
supervising if a request to host a second anchor counterpart is received [fig. 3, paragraphs 0044, 0045, supervising if a request to host a second anchor counterpart is received (MeNB sends a bearer addition request message to a target SeNB; secondary bearer)] and if a first anchor counterpart for providing user plane connectivity via a first anchor entity is hosted, the second anchor counterpart is for providing the user plane connectivity via a second anchor entity, and the first anchor identity is identified differently from the second anchor identity [paragraphs 0052, 0053, if a first anchor counterpart for providing user plane connectivity via a first anchor entity is hosted, the second anchor counterpart is for providing the user plane connectivity via a second anchor entity, and the first anchor identity is identified differently from the second anchor identity (bearer established at the target SeNB in block 301 is different from the bearer previously established at the source SeNB)]; 
creating the second anchor counterpart if the request is received [fig. 3, paragraphs 0047, creating the second anchor counterpart if the request is received (target SeNB sends a bearer addition response message to the MeNB, the message carrying configuration information of the secondary bearer)]; and 
inhibiting transmitting user plane data through the second anchor counterpart from the creating of the second anchor counterpart until a predefined event happens if the first paragraphs 0087, 0090, inhibiting transmitting user plane data through the second anchor counterpart from the creating of the second anchor counterpart until a predefined event happens if the first anchor counterpart is hosted (secondary bearer originally established at the source SeNB is not switched to the target MeNB, i.e., still held at the source SeNB)].
Xu does not explicitly disclose wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received; and a lapse of a second predefined time after the second connection was created.
However, Ahluwalia inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received [fig. 6, paragraphs 0063, 0074-0079, 0089,  inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received (the data flow should desirably be stopped at an appropriate instant in time during the handover execution phase)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Xu by inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received as taught by Ahluwalia because it would provide the Xu’s apparatus with the enhanced capability of performing handover whilst minimising packet loss and packet retransmission [Ahluwalia, paragraphs 0053, 0097].

As per claim 9, Xu discloses the apparatus according to claim 8, wherein the at least one memory and the computer program code, are configured to cause the apparatus to further perform 
checking if the predefined event happens [paragraphs 0088, 0090, 0110, checking if the predefined event happens (sends a release request message)]; 
ceasing the inhibiting of the transmitting of the user plane data through the second anchor counterpart if the predefined event happens [paragraphs 0088, 0090, 0107, 0109, ceasing the inhibiting of the transmitting of the user plane data through the second anchor counterpart if the predefined event happens (SeNB resumes the data transmission/reception)]; and 
inhibiting transmitting the user plane data through the first anchor counterpart if the predefined event happens [paragraphs 0088, 0090, 0110, inhibiting transmitting the user plane data through the first anchor counterpart if the predefined event happens (suspends the data transmission/reception on this bearer)].  

As per claim 11, Xu discloses the apparatus according to claim 8, wherein the at least one memory and the computer program code are configured to cause the apparatus to further perform 
maintaining the first anchor counterpart at least until the predefined event happens [paragraphs 0087, 0090, maintaining the first anchor counterpart at least until the predefined event happens (secondary bearer originally established at the source SeNB is not switched to the target MeNB, i.e., still held at the source SeNB)].  

As per claim 12, Xu discloses the apparatus according to 
removing the first anchor counterpart at a time when the transmitting of the user plane data via the first anchor counterpart is inhibited [paragraphs 0009, 0023, 0054, 0072, 0088, 0106, removing the first anchor counterpart at a time when the transmitting of the user plane data via the first anchor counterpart is inhibited (a bearer release request message)].  

As per claim 13, Xu discloses the apparatus according to 
providing the user plane connectivity via plural radio links through the first anchor counterpart before the transmitting of the user plane data through the first anchor counterpart is inhibited [paragraphs 0019, 0054, 0065, 0072, 0112, providing the user plane connectivity via plural radio links through the first anchor counterpart before the transmitting of the user plane data through the first anchor counterpart is inhibited (bearers established at the target MeNB and the target SeNB)]; and 
providing the user plane connectivity via the plural radio links through the second anchor counterpart when the transmitting of the user plane data through the first anchor counterpart is inhibited [paragraphs 0019, 0054, 0065, providing the user plane connectivity via the plural radio links through the second anchor counterpart when the transmitting of the user plane data through the first anchor counterpart is inhibited (all the bearers at the SeNB)].  

As per claim 15, Xu discloses a method, comprising:
supervising if a request to provide user plane connectivity for a user equipment [paragraphs 0005, 0007, provide user plane connectivity for a user equipment (serving gateway (SGW) 104 mainly provides the user-plane functions)] via a second connection through a second anchor entity is received [fig. 3, paragraphs 0044, 0045, supervising if a request to provide user plane connectivity for a user equipment via a second connection through a second anchor entity is received (MeNB sends a bearer addition request message to a target SeNB; secondary bearer)] and if the user plane connectivity for the user equipment is provided via a first connection through a first anchor entity, wherein the first anchor entity and the second anchor entity are differently identified [paragraphs 0052, 0053, if the user plane connectivity for the user equipment is provided via a first connection through a first anchor entity, wherein the first anchor entity and the second anchor entity are differently identified (bearer established at the target SeNB in block 301 is different from the bearer previously established at the source SeNB)]; 
creating the second connection if the request is received [fig. 3, paragraphs 0047, creating the second connection if the request is received (target SeNB sends a bearer addition response message to the MeNB, the message carrying configuration information of the secondary bearer)]; and 
inhibiting transmitting of user plane data on the second connection from creating the second connection until a predefined event happens if the user plane connectivity for paragraphs 0087, 0090, inhibiting transmitting of user plane data on the second connection from creating the second connection until a predefined event happens if the user plane connectivity for the user equipment is provided via the first connection (secondary bearer originally established at the source SeNB is not switched to the target MeNB, i.e., still held at the source SeNB)], wherein the predefined event comprises at least one of: receiving an instruction not to transmit the user plane data via the first connection [fig. 5, paragraphs 0088, 0090, 0110, receiving an instruction not to transmit data (bearer suspending 503) on the second connection (suspends the data transmission/reception on this bearer (SeNB)) via the first connection (source MeNB sends a bearer suspending message to a source SeNB)].
Xu does not explicitly disclose wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received; and a lapse of a second predefined time after the second connection was created.
However, Ahluwalia inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received [fig. 6, paragraphs 0063, 0074-0079, 0089,  inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received (the data flow should desirably be stopped at an appropriate instant in time during the handover execution phase)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Xu by inhibiting transmitting of user plane data until a predefined event happens, wherein the Ahluwalia, paragraphs 0053, 0097].

As per claim 16, Xu discloses the method according to claim 15, further comprising: 
checking if the predefined event happens [paragraphs 0088, 0090, 0110, checking if the predefined event happens (sends a release request message)];  -2-
ceasing the inhibiting of the transmitting of the user plane data on the second connection if the predefined event happens [paragraphs 0088, 0090, 0107, 0109, ceasing the inhibiting of the transmitting of the user plane data on the second connection if the predefined event happens (SeNB resumes the data transmission/reception)]; and 
inhibiting transmitting the user plane data on the first connection if the predefined event happens [paragraphs 0088, 0090, 0110, inhibiting transmitting the user plane data on the first connection if the predefined event happens (suspends the data transmission/reception on this bearer)].  
 
As per claim 18, Xu discloses the method according to claim 15, further comprising
providing the user plane connectivity for the user equipment via the first connection at least until the predefined event happens [paragraphs 0087, 0090, providing the user plane connectivity for the user equipment via the first connection at least until the predefined event happens (secondary bearer originally established at the source SeNB is not switched to the target MeNB, i.e., still held at the source SeNB)].  

As per claim 19, Xu discloses the method according to claim 15, further comprising 
indicating to the user equipment, if the predefined event happens, that the user plane data are transmitted via the second connection [paragraphs 0019, 0055, 0070, 0073, indicating to the user equipment, if the predefined event happens, that the user plane data are transmitted via the second connection (sends a RRC reconfiguration request message to the UE)].  

As per claim 21, Xu discloses the method according to claim 15, further comprising 
tearing down the first connection at a time when the transmitting of the user plane data on the first connection is inhibited [paragraphs 0009, 0023, 0054, 0072, 0088, 0106, tearing down the first connection at a time when the transmitting of the user plane data on the first connection is inhibited (a bearer release request message)].  

As per claim 22, Xu discloses a method, comprising
supervising if a request to host a second anchor counterpart is received [fig. 3, paragraphs 0044, 0045, supervising if a request to host a second anchor counterpart is received (MeNB sends a bearer addition request message to a target SeNB; secondary bearer)] and if a first anchor counterpart for providing user plane connectivity via a first paragraphs 0052, 0053, if a first anchor counterpart for providing user plane connectivity via a first anchor entity is hosted, the second anchor counterpart is for providing the user plane connectivity via a second anchor entity, and the first anchor identity is identified differently from the second anchor identity (bearer established at the target SeNB in block 301 is different from the bearer previously established at the source SeNB)]; 
creating the second anchor counterpart if the request is received [fig. 3, paragraphs 0047, creating the second anchor counterpart if the request is received (target SeNB sends a bearer addition response message to the MeNB, the message carrying configuration information of the secondary bearer)]; and 
inhibiting transmitting user plane data through the second anchor counterpart from the creating of the second anchor counterpart until a predefined event happens if the first anchor counterpart is hosted [paragraphs 0087, 0090, inhibiting transmitting user plane data through the second anchor counterpart from the creating of the second anchor counterpart until a predefined event happens if the first anchor counterpart is hosted (secondary bearer originally established at the source SeNB is not switched to the target MeNB, i.e., still held at the source SeNB)].
Xu does not explicitly disclose wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received; and a lapse of a second predefined time after the second connection was created.
fig. 6, paragraphs 0063, 0074-0079, 0089,  inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received (the data flow should desirably be stopped at an appropriate instant in time during the handover execution phase)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Xu by inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received as taught by Ahluwalia because it would provide the Xu’s method with the enhanced capability of performing handover whilst minimising packet loss and packet retransmission [Ahluwalia, paragraphs 0053, 0097].

As per claim 23, Xu discloses the method according to claim 22, further comprising
checking if the predefined event happens [paragraphs 0088, 0090, 0110, checking if the predefined event happens (sends a release request message)]; 
ceasing the inhibiting of the transmitting of the user plane data through the second anchor counterpart if the predefined event happens [paragraphs 0088, 0090, 0107, 0109, ceasing the inhibiting of the transmitting of the user plane data through the second anchor counterpart if the predefined event happens (SeNB resumes the data transmission/reception)]; and 
inhibiting transmitting the user plane data through the first anchor counterpart if the predefined event happens [paragraphs 0088, 0090, 0110, inhibiting transmitting the user plane data through the first anchor counterpart if the predefined event happens (suspends the data transmission/reception on this bearer)].  

As per claim 25, Xu discloses the method according to claim 22, further comprising 
maintaining the first anchor counterpart at least until the predefined event happens [paragraphs 0087, 0090, maintaining the first anchor counterpart at least until the predefined event happens (secondary bearer originally established at the source SeNB is not switched to the target MeNB, i.e., still held at the source SeNB)].  

As per claim 26, Xu discloses the method according to claim 22, further comprising
removing the first anchor counterpart at a time when the transmitting of the user plane data via the first anchor counterpart is inhibited [paragraphs 0009, 0023, 0054, 0072, 0088, 0106, removing the first anchor counterpart at a time when the transmitting of the user plane data via the first anchor counterpart is inhibited (a bearer release request message)].  

As per claim 27, Xu discloses the method according to claim 22, further comprising 
providing the user plane connectivity via plural radio links through the first anchor counterpart before the transmitting of the user plane data through the first anchor counterpart is inhibited [paragraphs 0019, 0054, 0065, 0072, 0112, providing the user plane connectivity via plural radio links through the first anchor counterpart before the transmitting of the user plane data through the first anchor counterpart is inhibited (bearers established at the target MeNB and the target SeNB)]; and 
providing the user plane connectivity via the plural radio links through the second anchor counterpart when the transmitting of the user plane data through the first anchor counterpart is inhibited [paragraphs 0019, 0054, 0065, providing the user plane connectivity via the plural radio links through the second anchor counterpart when the transmitting of the user plane data through the first anchor counterpart is inhibited (all the bearers at the SeNB)].  

As per claim 29, Xu discloses a computer program product embodied on a non-transitory computer-readable medium, said computer program product comprising a set of instructions which, when executed on an apparatus, is configured to cause the apparatus to carry out the method according to paragraphs 0119, 0120, (non-transitory computer readable recording medium can also be distributed over network coupled computer systems so that the computer readable code is stored and executed)].

Claims 6, 14, 20, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Wang et al., (hereinafter Wang), U.S. Publication No. 2017/0289879.

As per claim 6, Xu discloses the apparatus according to claim 1, wherein the at least one memory and the computer program code are configured to cause the apparatus to further perform 
numbering packet data units of the user plane data transmitted to the user equipment on the first connection subsequently [paragraphs 0058, 0077, numbering packet data units of the user plane data transmitted to the user equipment on the first connection subsequently (sends a sequence numbering (SN) status message)]; 
Xu does not explicitly disclose numbering packet data units of the user plane data transmitted to the user equipment on the second connection subsequently and such that a first packet data unit of the user plane data transmitted on the second connection after the transmitting on the first connection is inhibited is a direct successor of a last packet data unit of the user plane data transmitted on the first connection before the transmitting on the first connection is inhibited.  
However, Wang teaches numbering packet data units of the user plane data transmitted to the user equipment on the second connection subsequently and such that a first packet data unit of the user plane data transmitted on the second connection after the transmitting on the first connection is inhibited is a direct successor of a last packet data unit of the user plane data transmitted on the first connection before the transmitting on the first connection is inhibited [paragraphs 0071, 0089, 0093, 0094, 0105, numbering packet data units of the user plane data transmitted to the user equipment on the second connection subsequently and such that a first packet data unit of the user plane data transmitted on the second connection after the transmitting on the first connection is inhibited is a direct successor of a last packet data unit of the user plane data transmitted on the first connection before the transmitting on the first connection is inhibited (PDCP PDUs which are subsequently received)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Xu by numbering packet data units of the user plane data transmitted to the user equipment on the second connection subsequently as taught by Wang because it would provide the Xu’s method with the enhanced capability of providing joint data transmission services for user equipment [Wang, paragraphs 0003-0004].

As per claim 14, Xu discloses the apparatus according to 
numbering packet data units of the user plane data transmitted via the first anchor entity subsequently [paragraphs 0058, 0077, numbering packet data units of the user plane data transmitted via the first anchor entity subsequently (sends a sequence numbering (SN) status message)]; 
Xu does not explicitly disclose numbering packet data units of the user plane data transmitted via the second anchor entity subsequently and such that a first packet data unit of the user plane data transmitted via the second anchor entity after the transmitting 
However, Wang teaches numbering packet data units of the user plane data transmitted via the second anchor entity subsequently and such that a first packet data unit of the user plane data transmitted via the second anchor entity after the transmitting through the first anchor counterpart is inhibited is a direct successor of a last packet data unit of the user plane data transmitted the first anchor counterpart before the transmitting through the first anchor counterpart is inhibited [paragraphs 0071, 0089, 0093, 0094, 0105, numbering packet data units of the user plane data transmitted via the second anchor entity subsequently and such that a first packet data unit of the user plane data transmitted via the second anchor entity after the transmitting through the first anchor counterpart is inhibited is a direct successor of a last packet data unit of the user plane data transmitted the first anchor counterpart before the transmitting through the first anchor counterpart is inhibited (PDCP PDUs which are subsequently received)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Xu by numbering packet data units of the user plane data transmitted via the second anchor entity subsequently as taught by Wang because it would provide the Xu’s method with the enhanced capability of providing joint data transmission services for user equipment [Wang, paragraphs 0003-0004].

As per claim 20, Xu discloses the method according to claim 15, further comprising
numbering packet data units of the user plane data transmitted to the user equipment on the first connection subsequently [paragraphs 0058, 0077, numbering packet data units of the user plane data transmitted to the user equipment on the first connection subsequently (sends a sequence numbering (SN) status message)]; 
Xu does not explicitly disclose numbering packet data units of the user plane data transmitted to the user equipment on the second connection subsequently and such that a first packet data unit of the user plane data transmitted on the second connection after the transmitting on the first connection is inhibited is a direct successor of a last packet data unit of the user plane data transmitted on the first connection before the transmitting on the first connection is inhibited.  
However, Wang teaches numbering packet data units of the user plane data transmitted to the user equipment on the second connection subsequently and such that a first packet data unit of the user plane data transmitted on the second connection after the transmitting on the first connection is inhibited is a direct successor of a last packet data unit of the user plane data transmitted on the first connection before the transmitting on the first connection is inhibited [paragraphs 0071, 0089, 0093, 0094, 0105, numbering packet data units of the user plane data transmitted to the user equipment on the second connection subsequently and such that a first packet data unit of the user plane data transmitted on the second connection after the transmitting on the first connection is inhibited is a direct successor of a last packet data unit of the user plane data transmitted on the first connection before the transmitting on the first connection is inhibited (PDCP PDUs which are subsequently received)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Xu by numbering packet data units of the user plane data transmitted to the user equipment on the second connection subsequently as taught by Wang because it would provide the Xu’s method with the enhanced capability of providing joint data transmission services for user equipment [Wang, paragraphs 0003-0004].

As per claim 28, Xu discloses the method according to claim 22, further comprising
numbering packet data units of the user plane data transmitted via the first anchor entity subsequently [paragraphs 0058, 0077, numbering packet data units of the user plane data transmitted via the first anchor entity subsequently (sends a sequence numbering (SN) status message)]; 
Xu does not explicitly disclose numbering packet data units of the user plane data transmitted via the second anchor entity subsequently and such that a first packet data unit of the user plane data transmitted via the second anchor entity after the transmitting through the first anchor counterpart is inhibited is a direct successor of a last packet data unit of the user plane data transmitted the first anchor counterpart before the transmitting through the first anchor counterpart is inhibited.  
However, Wang teaches numbering packet data units of the user plane data transmitted via the second anchor entity subsequently and such that a first packet data paragraphs 0071, 0089, 0093, 0094, 0105, numbering packet data units of the user plane data transmitted via the second anchor entity subsequently and such that a first packet data unit of the user plane data transmitted via the second anchor entity after the transmitting through the first anchor counterpart is inhibited is a direct successor of a last packet data unit of the user plane data transmitted the first anchor counterpart before the transmitting through the first anchor counterpart is inhibited (PDCP PDUs which are subsequently received)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Xu by numbering packet data units of the user plane data transmitted via the second anchor entity subsequently as taught by Wang because it would provide the Xu’s method with the enhanced capability of providing joint data transmission services for user equipment [Wang, paragraphs 0003-0004].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/
Primary Examiner, Art Unit 2469